Citation Nr: 0733565	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-10 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Bay Pines, Florida


THE ISSUE

Reimbursement for the costs associated with emergency room 
treatment on September 18, 2003, and November 19, 2003.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel






INTRODUCTION

The veteran had active service from May 1964 to December 
1968, with an additional seven years of service.  He was 
awarded the Combat Infantryman's Badge, the Vietnam Campaign 
Medal, and the Bronze Star Medal with V device, among other 
decorations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and February 2004 
decisions of the VA MC in Bay Pines, Florida, which denied 
reimbursement for the costs associated with emergency room 
treatment on September 18, 2003, and November 19, 2003, 
respectively.

The veteran requested the opportunity to present sworn 
testimony in support of his claims before a Veterans Law 
Judge.  Such a hearing was scheduled in January 2006 and he 
was notified of the scheduled time and date in a letter 
mailed to his address of record in December 2005.  He failed 
to appear for the hearing, however.  When an appellant elects 
not to appear at the prescheduled hearing date, the request 
for a hearing will be considered to have been withdrawn.  
38 C.F.R. § 20.704(d).  

The appeal is REMANDED for further action, as described 
below.  VA will notify the veteran when further action on his 
part is required.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.

In non-precedential decisions, the Court has held that the 
VCAA notification requirements apply to claims for 
reimbursement of medical expenses.  See White v. Principi, 18 
Vet. App. 152 (table) (2002).  Additionally, the Board notes 
that the laws and regulations providing for the reimbursement 
of medical expenses in certain, limited circumstances, do not 
contain any notification provisions unique to these claims.  
See 38 U.S.C.A., Chapter 17; Barger v. Principi, 16 Vet App 
132 (2002).

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

Review of the claims file reveals that the veteran received 
no notice whatsoever satisfying these requirements.  In fact, 
in his notice of disagreement, he stated he was never told 
about reporting requirements.  Therefore, prior to further 
appellate review of his claims, proper notice should be 
provided so that he may craft responsive and relevant 
argument, and submit any supporting evidence he wishes.

Further review of the file demonstrates that while he was 
provided with the substance of the regulations implementing 
the law set forth at 38 U.S.C.A. § 1728, he was not provided 
with the substance of the regulations implementing 
38 U.S.C.A. § 1725, which may be found at 38 C.F.R. 
§ 17.1000. et seq., and which provides an alternative basis 
for a potential grant.  It does not appear that the veteran's 
claim was considered under the provisions of 38 U.S.C.A. 
§ 1725, either.   Because this statute and its implementing 
regulations are potentially applicable to the claim and 
because it provides another avenue for the veteran to prevail 
upon his claim, upon remand, the VAMC should formally 
adjudicate his entitlement to reimbursement under these 
provisions as well.  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2007).  

2.  After the action requested above has 
been completed, the VAMC should again 
review the record, to include 
consideration of the veteran's claims 
under the provisions of 38 U.S.C.A. 
§ 1725.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

